DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MIRLANDE M. DERISSE,
                             Appellant,

                                    v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, N.A., AS TRUSTEE
 FOR ARGENT SECURITIES INC., ASSET-BACKED PASS-THROUGH
             CERTIFICATES, SERIES 2006-W1,
                        Appellee.

                              No. 4D19-766

                         [February 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE11-
020374 (11).

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellant.

  Daniel S. Hurtes of Blank Rome LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J. GROSS AND DAMOORGIAN, JJ., CONCUR.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.